DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 and 17-20 the reply filed on 12/01/2022 is acknowledged.
In so much that Applicant has canceled the claims directed towards the non-elected invention, no claims are withdrawn at this time.
Claims 1-10 and 17-20 are under consideration on the merits.

Information Disclosure Statement
No information disclosure statement has been filed in the instant application. Applicant is reminded of the duty to disclose information material to patentability as set forth in 37 CFR 1.56 and M.P.E.P. § 2001-2002.

Claim Objections
Claim 1 is objected to because of the following informalities:  “plurality reservoirs” is likely a typo for “plurality of reservoirs”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “standard” and “custom”, which renders the claim indefinite as these phrases are subjective so it is not clear what structures are and are not encompassed by these terms. No controlling definition of “standard” and “custom” was found in the specification, and “standard” and “custom” would likely vary by manufacturer. Correction is required.
Claim 1 recites “the plurality of fluidic channels” and “the plurality of reservoirs”, which lacks insufficient antecedent basis for these limitations in the claim. The channels in the preamble of claim 1 are recited as an alternative limitation, so the claim is confusing to the extent if a plurality of fluidic channels is or is not a required limitation. Similarly, claim 1 does not recite any plurality of reservoirs prior the recitation of “the plurality of reservoirs Correction is required.
Regarding claims 3 and 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites the limitation “the fluidic, electrical, or optical instrumentation", but there is insufficient antecedent basis for this limitation in the claim as claim 1, from which claim 4 depends, does not require any “the fluidic, electrical, or optical instrumentation". Correction is required.
The term “long term” in claim 4 is a relative term which renders the claim indefinite. The term “long term” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Correction is required.
Claim 5 recites the limitation “the plurality of inserts or gels or scaffolds", but there is insufficient antecedent basis for this limitation in the claim as claim 1, from which claim 5 depends, does not require any “the plurality of inserts or gels or scaffolds". Correction is required.
Regarding claim 7 and the phrase “to acquire” and regarding claims 17 and 19, the phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d). “can be” and “to acquire” raises similar issues of indefiniteness as “or the like” or “such as” with respect to claim clarity. Correction is required.
In so much that claims 2-10 and 17-20 depend from claim 1 and do not resolve the point of confusion, these claims must be rejected with claim 1 as indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-10, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (Scientific Reports (2015), 5(18352), 14 pages; Reference U).
In the interest of compact prosecution and in view of the indefiniteness rejections above, this rejection addresses the embodiment of mesenchymal stem cells (MSCs) differentiated into osteogenic tissue for claim 3.
Huang teaches a method for culturing mesenchymal stem cells (MSCs) and differentiating MSCs into osteogenic tissue, the method comprising 1) loading cells into a 24-well microplate device, 2) closing/covering the microwell plate device with a pneumatically-driven active cover lid operatively connected to a vacuum pump, 3) pumping cell culture media into and out of the wells with a plurality of fluidic channels and fluidic tips within said active lid, and 4) performing media exchange between the microwells (Methods at p8-9 and Fig. 1; also Fig. 8 for evaluation of osteogenic differentiation), anticipating claims 1, 3, 9, 10, the embodiment of no filters for claim 2, and the embodiment of atmospheric air comprising oxygen and carbon dioxide for claim 18.  Huang teaches a 3-D cell culture model wherein the microwells are loaded with a 3D gelatin hydrogel scaffold (p12, paragraph starting “Effect of cell culture models on the viability…”; Fig. 3 for appended perfusion system), anticipating claims 5 and 8. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Scientific Reports (2015), 5(18352), 14 pages; Reference U) in view of Mason et al. (US 2017/0307502; Reference A).
The teachings of Huang are relied upon as set forth above in rejecting claims 1-3, 5, 8-10, and 18 as anticipated under 35 U.S.C. § 102(a)(1).
Regarding claim 4, Huang does not teach wherein the fluidic, electrical or optical instrumentations are controlled by Bluetooth low energy communication and data or image acquisition of the cells from at least one of the plurality of well, is carried out using Wi-Fi communication while incubating for long term cell culture or drug study.
Mason teaches a high density cellular microarray deposited into microwells (Abstract). Mason teaches configuring the system to include a Bluetooth® and Wi-Fi communications interface to communicate with other devices such as computer terminals and/or networks and to automatically or semi-automatically communicate stored data to a data storage unit (¶0264-0269), reading on claim 4. 
It would have been obvious to a person of ordinary skill in the art before the invention was filed to add the Bluetooth® and Wi-Fi communications interfaces of Mason to the methods and microwell plate device of Huang. A person of ordinary skill in the art would have had a reasonable expectation of success to do so because both Mason and Huang are directed in-part towards microwell devices comprising cells. The skilled artisan would have been motivated to do so because Mason teaches the addition of Bluetooth® and Wi-Fi communications interfaces would be predictably advantageous to communicate with other devices such as computer terminals and/or networks and to automatically or semi-automatically communicate stored data between the microwell plate device of Huang and a downstream data storage unit.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the invention was filed.

Claims 1-3, 5-7, 8-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Scientific Reports (2015), 5(18352), 14 pages; Reference U) in view of Păunescu et al. (J Cell Mol Med (2007), 11(3), 502-508; Reference V) and Ingber et al. (US 2014/0038279; Reference B).
The teachings of Huang are relied upon as set forth above in rejecting claims 1-3, 5, 8-10, and 18 as anticipated under 35 U.S.C. § 102(a)(1).
Regarding claim 6, Huang does not teach wherein cells are cultured on electrodes within an insert with porous substrates to exchange medium across top and bottom chambers. Regarding claim 7, Huang does not teach are connected with electrical reader plate to acquire data from field potential signal electrodes or impedance electrodes or transepithelial electrical resistance electrodes.
Păunescu teaches methods of differentiating mesenchymal stem cells to epithelial cells (Abstract; detailed Methods at p503-504), reading in-part on claims 6 and 7.
Ingber teaches a gut-on-a-chip microplatform (¶0264 and Abstract). Ingber teaches a microplatform comprising Transwell filters and electrodes for measuring epithelial barrier function of cultured Caco-2 epithelial cells by measuring the transepithelial electrical resistance (TEER) (¶0038, ¶0123, and ¶0203), reading on claims 6 and 7. 
It would have been obvious to a person of ordinary skill in the art before the invention was filed to add the Transwell filters and electrodes for measuring TEER of Ingber to the device and methods of Huang. A person of ordinary skill in the art would have had a reasonable expectation of success to do so because both Huang and Ingber are directed towards micro cell culture systems and methods of culturing thereof. The skilled artisan would have been motivated to do so because Păunescu teaches that the mesenchymal stem cells of Huang are capable of differentiating into epithelial cells and so the addition of Ingber’s Transwell filters and electrodes for measuring epithelial barrier function of cultured Caco-2 epithelial cells by measuring the transepithelial electrical resistance would predictably improve the ability of Huang’s device to measuring the epithelial barrier function of epithelial cells differentiated from Huang’s MSCs.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the invention was filed.

Claims 1-3, 5, 8-10, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Scientific Reports (2015), 5(18352), 14 pages; Reference U) in view of Chang et al. (US 2014/0120537; Reference C).
The teachings of Huang are relied upon as set forth above in rejecting claims 1-3, 5, 8-10, and 18 as anticipated under 35 U.S.C. § 102(a)(1). 
Huang further teaches a plurality of pumps (p3, subheading “Pneumatically driven multi-channel medium delivery mechanism.”), reading in-part on claims 17 and 19. Huang further teaches linearly oriented valves relative to the trio of the waste medium well, the cell culture well, and the fresh medium well (Fig. 2), reading in-part on the valves oriented in series with inlet and outlet into the well for directional flow and pumps and valves parallelly oriented for claim 17. Huang further teaches operatively coupling the microplate device to additional microplate compatible instruments such as a liquid-handling machine, (p13, subheading “Conclusions”), reading in-part on claim 17. Huang teaches that the pneumatically-driven active cover lid is operatively connected to an integrated programmable control circuit (p11, subheading “Microfabrication and experimental setup”), reading in-part on claim 19. 
Regarding claim 17, Huang does not teach any three way valves. Regarding claim 19, Huang does not teach for multiple concentrations of drug or reagents solutions with a buffer solution can be carried out by using a plurality of pumps in multiple steps comprising: controlling the proportional timings of the pumps; alternate fluidic pulsing of the pumps for homogeneous mixing of the solutions; discrete percentage of combinational fluids are produced by a pattern of fluid pulses with the appearance of each fluid segment spacing apart.
Chang teaches a microfluidic system and methods thereof for collecting biological samples (¶0041-0042). Chang the microfluidic system comprising a three-way valve for diverting unwanted materials such as spent media out of the system (¶0043), reading on claim 17. Chang teaches that the microfluidic system would be useful for and there is a need in this art for improved methods of drug screening (¶0008), reading on claim 19.
Regarding claim 17, it would have been obvious to a person of ordinary skill in the art before the invention was filed to  add the three-way valve of Chang to the methods and microwell plate fluidic system of Huang. A person of ordinary skill in the art would have had a reasonable expectation of success to do so because both Huang and Chang are in-part directed towards microfluidic systems for the culturing of cells or the collection of biological samples, and because Huang teaches operatively coupling the microplate device to additional microplate compatible instruments such as a liquid-handling machine. The skilled artisan would have been motivated to do so because Chang teaches that the addition of a three-way valve would be predictably enhance the microfluidic system of Huang by adding the capability to divert unwanted materials such as spent media out of the system.
Regarding claim 19, it would have been obvious to a person of ordinary skill in the art before the invention was filed to modify the methods of Huang to screen drugs by controlling the timing of the pumps, pulsing the fluid of the pumps and combining the fluids in view of Chang. A person of ordinary skill in the art would have had a reasonable expectation of success to do so because Huang teaches coupling the microplate device to additional microplate compatible instruments such as a liquid-handling machine and that the pneumatically-driven active cover lid is operatively connected to an integrated programmable control circuit to otherwise manipulate the timing and combination of fluid application in Huang’s methods. The skilled artisan would have been motivated to do so because Chang teaches that microfluidic systems would be useful for and there is a need in this art for improved methods of drug screening and so further modifying Huang’s methods would predictably improve said methods to screen various drugs and compounds of interests on Huang’s mesenchymal stem cells or cells differentiated from Huang’s mesenchymal stem cells for biological effects.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the invention was filed.

Claims 1-3, 5, 8-10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Scientific Reports (2015), 5(18352), 14 pages; Reference U) in view of Guo et al. (Asian Biomedicine (2011), 5(5), 655-661; Reference W), Chen et al. (US 9,512,396; Reference D), and Han et al. (Appl. Phys. Lett. (1996), 69, 4111-4113; Reference X)
The teachings of Huang are relied upon as set forth above in rejecting claims 1-3, 5, 8-10, and 18 as anticipated under 35 U.S.C. § 102(a)(1). This rejection optionally addresses the embodiment of cardiomyocytes for the heart tissue of claim 3.
Regarding claim 20, Huang does not teach wherein additional electrical and mechanical stimulations are applied to cells or organs cultured on a cantilever plate where electromagnetic solenoid actuators apply mechanical pulses between two metallic posts and electrical stimulations are applied at the metallic posts.
Guo teaches methods of differentiating mesenchymal stem cells (MSCs) into cardiomyocytes (Abstract). Guo teaches that the application of mechanical stretch at 1 Hz up to 8% for 10 days with 5-azacytidine enhances MSC differentiation into cardiomyocytes as compared to the application of 5-azacytidine alone as measured by cell marker and gene expression and cardiomyocyte ATPase activity (Abstract, Fig. 1-3, and “Results” on p657), reading in-part on claim 20.
Chen teaches methods of making microtissues with a device comprising cells such as stem cells and microwells and microcantilevers coupled to the bottom surface of the microwell (Abstract, Col. 2, line 37 through Col. 3, line 5, Fig. 2, and Col. 7, lines 1-34), reading in-part on claim 20. Chen teaches that the presence of the cantilevers constrains the manner in which the microtissues contract, align, and organize in the microwells (Col. 26, lines 4-16), reading in-part on claim 20. Chen teaches a working example directed towards cardiac tissue formation from cardiomyocytes and further electrical stimulation of said cardiomyocytes leads toto synchronized cardiomyocyte beating (Col. 28, lines 40-51; also claim 21), reading on claim 3 and electrical stimulation between two cantilever posts of claim 20. Chen teaches there is a need in this for improve methods of generating cardiac microtissues from stem cells as a clinically-relevant culture model (Col. 2, lines 19-33), reading on claim 20.
Han teaches a cantilever coated in a magnetic film and driven by a solenoid for oscillating atomic force microscopy (Abstract and p4111, right column, paragraph starting “We used a PicoSPM…”), reading in-part on claim 20.
Regarding claims 3 and 20, it would have been obvious to a person of ordinary skill in the art before the invention was filed to further differentiate the MSCs of Huang into cardiomyocytes and then add the microcantilevers/posts of Chen to the microwell plates and MSC differentiation methods of Huang. A person of ordinary skill in the art would have had a reasonable expectation of success to do so because Guo teaches detailed methods of differentiating MSCs into cardiomyocytes and because both Chen and Huang are directed in-part towards microwell plate devices. The skilled artisan would have been motivated to do so because Chen teaches there is a need in this for improve methods of generating cardiac microtissues from stem cells as a clinically-relevant culture model and so the addition would predictably enhance Huang’s microwell culture and differentiation methods into cardiomyocytes because Chen teaches that the presence of the cantilevers constrains the manner in which the microtissues contract, align, and organize in the microwells.
Regarding claim 20, it would have been obvious to a person of ordinary skill in the art before the invention was filed to further add the electrical stimulation methods and capabilities of Chen to the microwell plates and MSC differentiation methods of Huang. A person of ordinary skill in the art would have had a reasonable expectation of success to do so because both Chen and Huang are directed in-part towards microwell plate devices. The skilled artisan would have been motivated to do so because Chen teaches that electrical stimulation of said cardiomyocytes leads to synchronized cardiomyocyte beating and so the additional would enhance the methods of Huang as an in vitro cardiac tissue model by capturing a relevant element of cardiac physiology (e.g. synchronous electrical beating).
Regarding claim 20, it would have been obvious to a person of ordinary skill in the art before the invention was filed to further add the solenoid and magnetic (and metallic) coating of Han to the microcantilevers of Chen in Huang’s methods and to further mechanically stimulate the MSC-derived cardiomyocytes made in Huang’s methods in view of Guo. A person of ordinary skill in the art would have had a reasonable expectation of success to do so because Guo teaches detailed methods of differentiating MSCs into cardiomyocytes and detailed methods of applying mechanical forces, because both Chen and Huang are directed in-part towards microwell plate devices, and because Han is in-part directed towards the operative control of microcantilevers by solenoid(s). The skilled artisan would have been motivated to do so because teaches that the application of mechanical stretch at 1 Hz up to 8% for 10 days with 5-azacytidine enhances MSC differentiation into cardiomyocytes as compared to the application of 5-azacytidine alone, and so the addition of the combination of the solenoid and magnetic (and metallic) coating of Han to the microcantilevers of Chen in Huang’s methods would predictably improve Huang’s methods when modified to differentiate the MSCs into cardiomyocytes by adding the capability to add mechanical forces to improve said differentiation of Huang’s MSCs into cardiomyocytes.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the invention was filed.

Pro Se
While an inventor may prosecute the application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent. 
A listing of registered patent attorneys and agents is available on the USPTO Internet web site http://www.uspto.gov in the Site Index under “Attorney and Agent Roster.”  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U. S. Patent and Trademark Office, PO Box 1450, Alexandria, VA 22313-1450
Applicant is also directed towards the Pro Se Assistance Program: https://www.uspto.gov/patents/basics/using-legal-services/pro-se-assistance-program?MURL=prosepatents
In the event applicant chooses not to employ an attorney, he/she should carefully review 37 C.F.R. §§ 1.111 and 1.121 to ensure that the reply to this Office action is complete and compliant. Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions. Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. 37 C.F.R. § 1.111(b).
The Manual of Patent Examining Procedure (M.P.E.P.) may be accessed online at: https://www.uspto.gov/web/offices/pac/mpep/index.html
Along with this Office action, please note Chapters 600 and 2100 of the M.P.E.P. as well as Appendix L (Patent Laws, 35 U.S.C.) and Appendix R (Patent Rules, 37 C.F.R.). Applicant is particularly directed towards the relevant subsections of M.P.E.P. § 2100 as they pertain to the rejections made above: M.P.E.P. § 2173 for indefiniteness under 35 U.S.C. § 112(b), M.P.E.P. §  2131 for anticipation under 35 U.S.C. § 102, and M.P.E.P. §  2143-2145 for obviousness under 35 U.S.C. § 103. Also see M.P.E.P. §  716 for guidance for Affidavits or Declarations traversing rejections, and M.P.E.P. §  608.01(m)-(n) for guidance claim form.

Conclusion
No claims are allowed. No claims are free of the art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bowers (US 5,108,704; Reference E).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653